— Appeal from a judgment of the Supreme Court (Keniry, J.), entered June 19, 1990 in Rensselaer County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Town of Hoosick Building Inspector ordering petitioners to stop work on the development of their mobile home park.
Judgment affirmed, without costs, upon the opinion of Justice William H. Keniry.
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.